EXHIBIT 10.1

AMENDED AND RESTATED TIME SHARING AGREEMENT

This Amended and Restated Time Sharing Agreement (the “Agreement”), is made and
entered into this 26th day of March, 2014, by and between American Express
Travel Related Services Company, Inc., (“AETRSC”), and Kenneth I. Chenault
(“User”).

WITNESSETH:

WHEREAS, User originally leased, from time to time, the aircraft (collectively,
the “Aircraft”) listed on Schedule A with flight crew from National Express
Company, Inc., (“NEC”) pursuant to that certain Time Sharing Agreement between
NEC and User, dated May 27, 2010, as amended pursuant to the Amendment No. 1 to
the Time Sharing Agreement between NEC and User, dated February 21, 2013, and
the Amendment No. 2 to the Time Sharing Agreement between NEC and User, dated
November 14, 2013, (collectively with both such amendments, the “Original Time
Sharing Agreement”); and

WHEREAS, NEC has merged with AETRSC, and AETRSC, a wholly-owned subsidiary of
American Express Company (“American Express”), is the surviving company and now
owns and operates the Aircraft for use by employees and non-employee directors
of American Express and its subsidiaries in accordance with Part 91 of the
Federal Aviation Regulations and American Express’ policy regarding the use of
corporate aircraft (the “Aircraft Policy”); and

WHEREAS, pursuant to American Express’ security policy, User, as Chief Executive
Officer of American Express is required, to the maximum extent practicable, to
use the Aircraft for all aircraft travel purposes, including, without
limitation, for personal travel; and

WHEREAS, pursuant to the Aircraft Policy and American Express’ security policy,
AETRSC provides use of the Aircraft to User for certain personal travel (which,
under the rules and interpretations of the Securities and Exchange Commission
(the “SEC”), includes, among other travel, use of the Aircraft for attendance at
meetings of non-profit institutions and companies other than American Express on
whose Board User serves as a director or trustee, as the case may be), and no
charge, assessment or fee has been made to User for such flights
(“Non-Reimbursable Personal Flights”); and

WHEREAS, American Express has adopted a policy limited Non-Reimbursable Personal
Flights by User to those flight with an aggregate value of approximately
$200,000 per year (the “Personal Use Limitation”), as such flights and amount
are determined under the rules and interpretations of the SEC; and

WHEREAS, AETRSC has the right and lawful authority to enter into time sharing
agreements, as provided in §91.501 of the Federal Aviation Regulations (“FARs”);
and

WHEREAS, in order to comply with the Personal Use Limitation, User may desire to
lease, from time to time, the Aircraft, with flight crew, from AETRSC for User’s
personal travel at User’s discretion in accordance with the Aircraft Policy on a
time-sharing basis in accordance with §91.501 of the FARs; and

 

1



--------------------------------------------------------------------------------

WHEREAS, AETRSC has agreed to make the Aircraft, with flight crew, available to
User for User’s personal travel in accordance with the Aircraft Policy on a
non-exclusive time-sharing basis in accordance with §91.501 of the FARs; and

WHEREAS, User and AETRSC have agreed that this Agreement shall not apply to
Non-Reimbursable Personal Flights; and

WHEREAS, AETRSC and User each desire to amend and restate in their entirety the
terms of the Original Time Sharing Agreement as set forth herein, which amended
and restated terms shall supersede and replace the terms of the Original Time
Sharing Agreement effective as of the date of this Agreement (and, for the
avoidance of doubt, AETRSC and User hereby expressly agree that the Schedule A
attached hereto amends and replaces all prior Schedules A attached to the
Original Time Sharing Agreement or any amendment thereto); and

WHEREAS, this Agreement sets forth the understanding of the parties as to the
terms under which AETRSC will provide User with the use, on a non-exclusive
time-sharing basis, of the Aircraft.

NOW THEREFORE, AETRSC and User declaring their intention to enter into and be
bound by this Agreement, and for the good and valuable consideration set forth
below, hereby covenant and agree to amend and restate in its entirety the
Original Time Sharing Agreement as follows:

 

  1. Provision of Aircraft and Crew. Subject to Aircraft availability, AETRSC
agrees to provide to User the Aircraft and flight crew on a time sharing basis
in accordance with the provisions of FAR Part 91, including §§ 91.501(b)(6),
91.501 (c)(1) and 91.501(d) of the FARs. AETRSC shall provide, at its sole
expense, qualified flight crew for all flight operations under this Agreement.
If AETRSC is no longer the operator of any of the Aircraft, Schedule A shall be
deemed amended to delete any reference to such Aircraft and this Agreement shall
be terminated as to such Aircraft but shall remain in full force and effect with
respect to each of the other Aircraft identified thereon, if any. No such
termination shall affect any of the rights and obligations of the parties
accrued or incurred prior to such termination. If AETRSC becomes the operator of
any aircraft not listed on Schedule A hereto, Schedule A shall be modified to
include such aircraft as an Aircraft covered by this Agreement, and thereafter
this Agreement shall remain in full force and effect with respect to such
Aircraft and each of the other Aircraft identified thereon, if any.

 

  2.

Term. The term of this Agreement (the “Term”) shall commence on the date hereof
and shall continue until terminated by either party on written notice to the
other party, such termination to become effective 30 days from the date of the
notice, provided that this Agreement may be terminated on such shorter notice as
may be required to comply with applicable law, regulations, the requirements of
any financial institution

 

2



--------------------------------------------------------------------------------

  with a security or other interest in the Aircraft, insurance requirements, or
in the event the insurance required hereunder is not in full force and effect.
This Agreement shall terminate immediately in the event that User is not longer
the Chief Executive Officer of American Express Company. Notwithstanding the
foregoing, any provisions directly or indirectly related to User’s payment
obligations for flights completed prior to the date of termination and the
limitation of liability provisions in Section 10 shall survive the termination
of this Agreement.

 

  3. Reimbursement of Expenses. For each flight conducted under this Agreement,
User shall pay AETRSC an amount (as determined by AETRSC) equal to the actual
expenses of operating such flight (to include non-occupied legs needed for
positioning the Aircraft), not to exceed the sum of the following expenses as
permitted pursuant to FAR 91.501(d):

 

  (a) Fuel, oil, lubricants, and other additives;

 

  (b) Travel expenses of the crew, including food, lodging, and ground
transportation;

 

  (c) Hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) Insurance obtained for the specific flight as per section 8(b);

 

  (e) Landing fees, airport taxes, and similar assessments;

 

  (f) Customs, foreign permit, and similar fees directly related to the flight;

 

  (g) In-flight food and beverages;

 

  (h) Passenger ground transportation;

 

  (i) Flight planning and weather contract services; and

 

  (j) An additional charge equal to one hundred percent (100%) of the expenses
listed in subsection (a) above.

 

  4. Invoicing and Payment. All payments to be made to AETRSC by User hereunder
shall be paid in the manner set forth in this Section 4. AETRSC will pay, or
cause to be paid, all expenses related to the operation of the Aircraft
hereunder in the ordinary course. Within 30 days of the end of each trip, AETRSC
shall provide or cause to be provided to User an invoice showing all personal
use of the Aircraft by User pursuant to this Agreement during that trip and a
complete accounting detailing all amounts payable by User pursuant to Section 3
for that trip (plus applicable domestic or international air transportation
excise taxes, and any other fees, taxes or charges assessed on passengers by and
remitted to a government agency or airport authority). User shall pay all
amounts due under the invoice in a manner reasonably acceptable to AETRSC not
later than 30 days after receipt thereof. In the event AETRSC has not received
supplier invoices for reimbursable charges relating to such flight prior to such
invoicing, AETRSC shall issue supplemental invoice(s) for such charge(s) to
User, and User shall pay each supplemental invoice within 30 days after receipt
thereof.

 

  5.

Flight Requests. User shall provide the Flight Operations Dispatch Office of
AETRSC with flight requests for User’s personal travel to be undertaken pursuant
to this Agreement and proposed flight schedules as far in advance of User’s
desired

 

3



--------------------------------------------------------------------------------

  departure as possible, and at least 24 hours prior to User’s planned departure
or as may be required by law. The advanced notice requirement in this Section 5
may be waived by AETRSC in its discretion. All flight requests for travel under
this Agreement shall be in accordance with all reasonable policies established
by AETRSC. Flight requests shall be in a form, whether oral or written, mutually
convenient to and agreed upon by the parties. AETRSC shall have sole and
exclusive authority over the scheduling of the Aircraft. AETRSC shall not be
liable to User or any other person for loss, injury, or damage occasioned by the
delay or failure to furnish the Aircraft and crew pursuant to this Agreement for
any reason. In addition to requested schedules and departure times, User shall
provide at least the following information for each proposed flight reasonably
in advance of the desired departure time as required by AETRSC or its flight
crew:

 

  (a) departure point;

 

  (b) destination;

 

  (c) date and time of flight;

 

  (d) number and identity of anticipated passengers;

 

  (e) nature and extent of luggage and/or cargo expected to be carried;

 

  (f) date and time of return flight, if any; and

 

  (g) any other information concerning the proposed flight that may be pertinent
to or required by AETRSC, its flight crew, or governmental entities.

Subject to Aircraft and crew availability, AETRSC shall use its good faith
efforts, consistent with its approved policies, to accommodate User’s needs and
avoid conflicts in scheduling. Although every good faith effort shall be made to
avoid its occurrence, any flights scheduled under this Agreement are subject to
cancellation by either party without incurring liability to the other party. In
the event of a cancellation, the canceling party shall provide the maximum
notice reasonably practicable.

 

  6.

Operational Authority and Control. AETRSC shall be responsible for the physical
and technical operation of the Aircraft and the safe performance of all flights
under this Agreement, and shall retain full authority and control, including
exclusive operational control and exclusive possession, command and control of
the Aircraft for all flights under this Agreement. AETRSC shall furnish at its
expense a fully qualified flight crew with appropriate credentials to conduct
each flight undertaken under this Agreement and included on the insurance
policies that AETRSC is required to maintain hereunder. In accordance with
applicable FARs, the qualified flight crew provided by AETRSC will exercise all
required and/or appropriate duties and responsibilities in regard to the safety
of each flight conducted hereunder. The pilot-in-command shall have absolute
discretion in all matters concerning the preparation of the Aircraft for flight
and the flight itself, the load carried and its distribution, the decision
whether or not a flight shall be undertaken, the route to be flown, the place
where landings shall be made, and all other matters relating to operation of the
Aircraft. User specifically agrees that the flight crew shall have final and
complete authority to delay or cancel any flight for any reason or condition
that

 

4



--------------------------------------------------------------------------------

  in the sole judgment of the pilot-in-command could compromise the safety of
the flight, and to take any other action that in the sole judgment of the
pilot-in-command is necessitated by considerations of safety. No such action of
the pilot-in-command shall create or support any liability to User or any other
person for loss, injury, damage or delay. AETRSC’s operation of the Aircraft
hereunder shall be strictly within the guidelines and policies established by
AETRSC and FAR Part 91.

 

  7. Aircraft Maintenance. AETRSC shall, at its own expense, cause the Aircraft
to be inspected, maintained, serviced, repaired, overhauled, and tested in
accordance with FAR Part 91 so that the Aircraft will remain in good operating
condition and in a condition consistent with its airworthiness certification and
shall take such requirements into account in scheduling the Aircraft hereunder,
including but not limited to compliance with applicable airworthiness directives
and service bulletins. Performance of maintenance, preventative maintenance or
inspection shall not be delayed or postponed for the purpose of scheduling the
Aircraft unless such maintenance or inspection can safely be conducted at a
later time in compliance with applicable laws, regulations and requirements, and
such delay or postponement is consistent with the sound discretion of the
pilot-in-command. In the event that any non-standard maintenance is required
during the term and will interfere with User’s requested or scheduled flights,
AETRSC, or AETRSC’s pilot-in-command, shall notify User of the maintenance
required, the effect on the ability to comply with User’s requested or scheduled
flights and the manner in which the parties will proceed with the performance of
such maintenance and conduct of such flights(s). In no event shall AETRSC be
liable to User or any other person for loss, injury or damage occasioned by the
delay or failure to furnish the Aircraft under this Agreement, whether or not
maintenance-related.

 

  8. Insurance.

(a) AETRSC, at its expense, will maintain or cause to be maintained in full
force and effect throughout the Term of this Agreement an aviation liability and
hull insurance policy including: (i) aviation liability insurance against bodily
injury and property damage claims arising out of the use of the Aircraft in an
amount not less than $250,000,000 for each occurrence; and (ii) hull insurance
for the Aircraft in amounts determined by AETRSC at its sole discretion. The
aviation liability coverage shall include User as an additional insured and
include a severability of interest provision providing that the insurance shall
apply separately to each insured against whom a claim is made, except as
respects the limits of liability. The aviation liability and hull insurance
coverage shall include provisions whereby the insurer(s) waive all rights of
subrogation they may have or acquire against User and shall permit the use of
the Aircraft by AETRSC for compensation or hire as provided in §91.501 of the
FARs.

(b) AETRSC shall use reasonable commercial efforts to provide such additional
insurance for specific flights under this Agreement as User may reasonably
request. User acknowledges that any trips scheduled to areas not currently
covered by existing policies may require AETRSC to purchase

 

5



--------------------------------------------------------------------------------

additional insurance to comply with applicable regulations, and AETRSC shall be
required to maintain or cause to be maintained such additional insurance. The
cost of all flight-specific insurance shall be borne by User as provided in
Section 3(d).

 

  9. Use of Aircraft. User warrants that:

(a) He has all necessary powers to enter into the transactions contemplated in
this Agreement and has taken actions required to authorize and approve this
Agreement;

(b) He will use the Aircraft under this Agreement for and only for his own
account, including the carriage of his guests, and will not use the Aircraft for
the purpose of providing transportation of passengers or cargo for compensation
or hire or for common carriage;

(c) He will not permit any lien, security interest or other charge or
encumbrance to attach against the Aircraft as a result of his actions or
inactions, and shall not attempt to convey, mortgage, assign, lease or in any
way alienate the Aircraft or AETRSC’s rights hereunder or create any kind of
lien or security interest involving the Aircraft or do anything or take any
action that might mature into such a lien; and

(d) During the Term of this Agreement, he will abide by and conform to all such
laws, governmental and airport orders, rules and regulations as shall from time
to time be in effect relating in any way to the operation or use of the Aircraft
by the lessee under a time sharing arrangement and all applicable policies of
AETRSC.

 

  10. Limitation of Liability. NEITHER AETRSC (NOR ITS AFFILIATES) MAKES, HAS
MADE OR SHALL BE DEEMED TO MAKE OR HAVE MADE ANY WARRANTY OR REPRESENTATION,
EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE
USED HEREUNDER OR ANY ENGINE OR COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS
OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION,
AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

IN NO EVENT SHALL AETRSC OR ITS AFFILIATES BE LIABLE FOR OR HAVE ANY DUTY FOR
INDEMNIFICATION OR CONTRIBUTION TO USER, HIS EMPLOYEES, AGENTS OR GUESTS FOR ANY
CLAIMED INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, REGARDLESS OF
WHETHER IT KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGE, LOSS OR
EXPENSE.

 

6



--------------------------------------------------------------------------------

The provisions of this Section 10 shall survive the termination or expiration of
this Agreement.

 

  11. Base of Operations. For purposes of this Agreement, the base of operation
of the Aircraft is Stewart International Airport, Newburgh, New York, provided
that such base may be changed at AETRSC’s sole discretion upon notice from
AETRSC to User.

 

  12. Notices and Communications. All notices and other communications under
this Agreement shall be in writing (except as permitted in Section 5) and shall
be given (and shall be deemed to have been duly given upon receipt or refusal to
accept receipt) by personal delivery, by facsimile or electronic mail (with a
simultaneous confirmation copy sent by first class mail properly addressed and
postage prepaid), or by a reputable overnight courier service, addressed as
follows:

 

If to AETRSC:    American Express Travel Related Services Company, Inc.    Attn:
VP of Flight Operations    1 Express Drive    Newburgh, New York 12550    Phone:
[redacted]    Facsimile: [redacted]    E-mail: [redacted]@aexp.com If to User:
   Kenneth I. Chenault    c/o American Express Company    200 Vesey Street   
[redacted]    New York, New York 10285    Phone: [redacted]    Facsimile:
[redacted]    E-mail: [redacted]@aexp.com

or to such other person or address as either party may from time to time
designate in writing to the other party.

 

  13. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to its subject matter, and there are no
representations, warranties, rights, obligations, liabilities, conditions,
covenants, or agreements relating to such subject matter that are not expressly
set forth herein. There are no third-party beneficiaries of this Agreement.

 

  14. Further Acts. AETRSC and User shall from time to time perform such other
and further acts and execute such other and further instruments as may be
required by law or may be reasonably necessary (i) to carry out the intent and
purpose of this Agreement, and (ii) to establish, maintain and protect the
respective right and remedies of the other party.

 

7



--------------------------------------------------------------------------------

  15. Successors and Assigns. User shall not have the right to assign, transfer
or pledge this Agreement. This Agreement shall be binding on the parties hereto
and their respective heirs, executors, administrators, successors and assigns,
and shall inure to the benefit of the parties hereto, and, except as otherwise
provided herein, their respective heirs, executors, administrators, other legal
representatives, successors and permitted assigns.

 

  16. Taxes. User shall be responsible for paying, and AETRSC shall be
responsible for collecting from User and paying over to the appropriate
authorities, all applicable Federal excise taxes imposed under IRC §4261 and all
sales, use and other excise taxes imposed by any authority in connection with
the use of the Aircraft by User hereunder.

 

  17. Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by the law of the State of New York without regard to its choice of law
principles, other than Section 5-1401 and Section 5-1402 of the New York General
Obligations Law. The parties hereby consent and agree to submit to the exclusive
jurisdiction and venue of any state or federal court in New York, New York, in
any proceedings hereunder, and each hereby waives any objection to any such
proceedings based on improper venue or forum non-conveniens or similar
principles. The parties hereto hereby further consent and agree to the exercise
of such personal jurisdiction over them by such courts with respect to any such
proceedings, waive any objection to the assertion or exercise of such
jurisdiction and consent to process being served in any such proceedings in the
manner provided for the giving of notices hereunder.

 

  18. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions shall not be affected or impaired

 

  19. Amendment or Modification. This Agreement may be amended, modified or
terminated only in writing duly executed by the parties hereto.

 

  20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement, binding on all the parties
notwithstanding that all the parties are not signatories to the same
counterpart. Each party may transmit its signature by facsimile, and any faxed
counterpart of this Agreement shall have the same force and effect as a
manually-executed original.

 

  21. Truth-in-Leasing Compliance. AETRSC, on behalf of User, shall (i) deliver
a copy of this Agreement to the Federal Aviation Administration, Aircraft
Registration Branch, Attn: Technical Section, P.O. Box 25724, Oklahoma City,
Oklahoma 73125 within 24 hours of its execution, (ii) notify the appropriate
Flight Standards District Office at least 48 hours prior to the first flight
under this Agreement of the registration number of the Aircraft, and the
location of the airport of departure and departure time for such flight, and
(iii) carry a copy of this Agreement onboard the Aircraft at all times when the
Aircraft is being operated under this Agreement.

 

8



--------------------------------------------------------------------------------

  22. TRUTH-IN-LEASING STATEMENT PURSUANT TO SECTION 91.23 OF THE FEDERAL
AVIATION REGULATIONS.

THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO HAVE BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF
THIS AGREEMENT OR, IF THE AIRCRAFT ARE LESS THAN 12 MONTHS OLD, SINCE NEW.
AMERICAN EXPRESS TRAVEL RELATED SERVICES COMPANY, INC., 1 EXPRESS DR., NEWBURGH,
NY 12550, CERTIFIES THAT ALL OF THE AIRCRAFT LISTED ON SCHEDULE A ATTACHED
HERETO ARE COMPLIANT WITH APPLICABLE MAINTENANCE AND INSPECTION REQUIREMENTS OF
FAR PART 91 FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT. ALL OF THE
AIRCRAFT LISTED ON SCHEDULE A ATTACHED HERETO WILL BE MAINTAINED AND INSPECTED
UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER THIS AGREEMENT.

DURING THE DURATION OF THIS AGREEMENT, AMERICAN EXPRESS TRAVEL RELATED SERVICES
COMPANY, INC., 1 EXPRESS DR., NEWBURGH, NY 12550, IS CONSIDERED RESPONSIBLE FOR
OPERATIONAL CONTROL OF ALL OF THE AIRCRAFT UNDER THIS AGREEMENT.

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH-IN-LEASING REQUIREMENTS” ATTACHED
HERETO IN SCHEDULE B ARE INCORPORATED HEREIN BY REFERENCE.

THE UNDERSIGNED, AS A DULY AUTHORIZED OFFICER OF AMERICAN EXPRESS TRAVEL RELATED
SERVICES COMPANY, INC., 1 EXPRESS DR., NEWBURGH, NY 12550, CERTIFIES THAT IT IS
RESPONSIBLE FOR OPERATIONAL CONTROL OF ALL OF THE AIRCRAFT LISTED ON SCHEDULE A
ATTACHED HERETO AND THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

[SIGNATURES ON THE FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written. The persons signing below
warrant their authority to sign.

 

AMERICAN EXPRESS TRAVEL       KENNETH I. CHENAULT RELATED SERVICES COMPANY, INC.
      By:   /s/ Jeffrey W. Lee       /s/ Kenneth I. Chenault Name:   Jeffrey W.
Lee       Title:   VP of Flight Operations      

 

Address:    American Express Travel   Address:    Kenneth I. Chenault    Related
Services Company, Inc.      c/o American Express Company    Attn: VP of Flight
Operations      200 Vesey St., [redacted]    1 Express Dr.      New York, NY
10285    Newburgh, NY 12550      Phone: [redacted]    Phone: [redacted]     
Facsimile: [redacted]    Facsimile: [redacted]      Email: [redacted]@aexp.com
   Email: [redacted]@aexp.com     

A legible copy of this Agreement shall be kept in the Aircraft for all
operations conducted hereunder.

 

10



--------------------------------------------------------------------------------

SCHEDULE A

One (1) Gulfstream [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted];

One (1) Gulfstream [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted];

One (1) Sikorsky [redacted] aircraft bearing Federal Aviation Administration
Registration Number [redacted] and Manufacturer’s Serial Number [redacted]; and

One (1) Gulfstream Aerospace [redacted] aircraft bearing Federal Aviation
Administration Registration Number [redacted] and Manufacturer’s Serial Number
[redacted].

 

11



--------------------------------------------------------------------------------

SCHEDULE B

INSTRUCTIONS FOR COMPLIANCE

WITH “TRUTH-IN-LEASING” REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four hours after it is signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone or fax the nearest Flight Standards District Office at least
forty-eight hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the aircraft at all times.

 

12